Citation Nr: 0829315	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tendonitis, right 
shoulder.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for non-service-
connected VA disability pension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION


The veteran served on active duty from September 1994 through 
January 1995 and again from April 1996 through April 1998.  
She also had unverified service with the National Guard from 
approximately October 2000 through October 2003.    

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2005 and February 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The veteran has also raised the issues of entitlement to 
service connection for fibromyalgia and depression and 
entitlement to a total disability rating based on individual 
unemployability.  These matters are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The claimant indicated her desire to testify at a Board 
hearing in an August 2006 VA Form 9.  However, a hearing was 
never scheduled.  Pursuant to 38 C.F.R. § 3.103(c) (2007), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  
Therefore, the claimant must be provided an opportunity to 
present testimony at a Board hearing before the Board may 
proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before the Board at the RO.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




